Name: Commission Regulation (EEC) No 1157/93 of 12 May 1993 determining the quantities of certain categories of milk and milk products available for the third quarter of 1993 under the arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the former Czech und Slovak Federal Republic
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 117/16 Official Journal of the European Communities 13 . 5. 93 COMMISSION REGULATION (EEC) No 1157/93 of 12 May 1993 determining the quantities of certain categories of milk and milk products available for the third quarter of 1993 under the arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the former Czech und Slovak Federal Republic Whereas declarations have been submitted by both the Czech Republic and the Slovak Republic informing the Community that both those countries shall continue to assume all the obligations deriving, inter alia, from the Interim Agreements between the Community and the Czech and Slovak Federal Republic upon the dissolution of the latter on 31 December 1992 and in consequence the concessions provided for in the Interim Agreement should be accorded without distinction to products origi ­ nating in the Czech Republic or in the Slovak Republic, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 584/92 of 6 March 1992 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic ('), and in particular Article 4 (5) thereof, Whereas, pursuant to Commission Regulation (EEC) No 914/93 (2) determining the extent to which applica ­ tions lodged in April 1993 for import licences for certain milk products and products covered by the arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted, applications for import licences for the second quarter of 1993 for certain of the products referred to in Regulation (EEC) No 584/92 were for quantities exceeding those available and for other products for quan ­ tities less than those available ; whereas, therefore the quantity of each product available for the period from 1 July to 30 September 1993 should be fixed ; HAS ADOPTED THIS REGULATION : Article 1 The quantity available pursuant to Regulation (EEC) No 584/92 for the period from 1 July to 30 September 1993 shall be as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 14 May 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 1993. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 62, 7. 3. 1992, p. 34. V) OJ No L 94, 20. 4. 1993, p. 24. 13 . 5. 93 Official Journal of the European Communities No L 117/17 ANNEX Total quantities available for the period 1 July to 30 September 1993 (tonnes)  , , Former Czech and Slovak TTP °1,nd Federal Republic CN code 0402 10 19 0405 00 10 0406 0402 10 19 0405 00 10 ex 0406 40-Niva ex 0406 90 89 and product 0402 21 19 butter cheese 0402 21 19 butter ex 0406 90- Balaton (2) 0402 21 99 0402 21 91 Moravsky block (') Quantity available 812,5 475 1 550 675 275 708 825 (J ) Primator, Otava, Javor, Uzeny block, Kaskhaval, Akawi, Istambul, Jadel Hermelin, Ostepek, Koliba, Inovec . (2) Cream-white, Hajdu, Marvany, Ovari , Pannonia, Trappista.